CHRIS DANIEL
                                 HARRIS COUNTY DISTRICT CLERK
                                    CIVIL/FAMILY POST TRIAL

                                              DATE: March 26, 2015
                                                                                      FILED IN
                                                14thTRIAL
  FOURTEENTH COURT OF APPEALS INFORMATION SHEET BY   COURT COURT
                                                           OF APPEALS
                                                    HOUSTON, TEXAS
                            CLERK
                                                                            3/26/2015 6:44:00 PM
Note to trial court clerk: You are expected to file the clerk’s record by theCHRISTOPHER    A. PRINE
                                                                              original due date.  If
                                                                                     Clerk
you cannot, you should advise the Clerk of the Fourteenth Court of Appeals immediately in
writing, stating the reason and the date by which the record will be filed. Generally speaking,
for good cause shown, the Court will grant no more than two extensions from the original due
date, each extension not to exceed 30 days.

                  Appellate Case Number 14-15-00067-CV
                  Trial Court Case Number: 2011-20853B __________________________
       Trial Court Number           310TH District Court
______________________________________________________________________________
                                    Information from Trial Court Clerk
         The clerk’s record will be completed and filed with the appellate court clerk by the
         original due date, subject to payment arrangements being made.

  X      The clerk’s record will not be filed by the original due date. (Please state reasons bel ow)
         Reason(s): Appellant has filed notice of appeal as a pro se litigant with no advance
         payment made. A request for advance payment has been sent to the appellant.
          See enclosure;

         I believe I can file the clerk’s record by _      and I request days extension.

         Appellant has not made payment arrangements.
         Appellant has been notified that the clerk’s record is ready.
         Appellant has made payment arrangements.

                                                              CHRIS DANIEL,
                                                              CLERK DISTRICT COURT,
                                                              HARRIS COUNTY, TEXAS


                                                              BY: /s/ PHYLLIS WASHINGTON
                                                                      PHYLLIS WASHINGTON, DEPUTY




District Clerk’s LetterOnReceipt NOAatt.wpd
                                                             March 18, 2015

SHAQUAIL JONES-WILLIAMS PRO SE
1719 DEMAREE LANE
HOUSTON, TX 77029
                                                                      Sent Via: US Mail Only


Re: Cause No.; 2011-20853B – In the Interst of K. J. W. In The 310th District Court of Harris County, Tx


Dear Ms.& Mr. Williams:

We have received your notice of appeal in the above referenced case. We are informing you in order for us to
prepare, certify and timely file the clerk’s record with the appellate court that you must be in accordance with
rule (35.3) of the Texas Rules of Appellate Procedure which states:

(a) (2) The party responsible for paying for the preparation of the clerk’s record has paid the clerk’s fee, has
    made satisfactory arrangements with the clerk to pay the fee, or is entitled to appeal without paying the
    fee.

The estimated cost of the clerk’s record is $ 200.00. We are requesting a deposit/payment of $150.00 before
proceeding in preparing the clerk’s record..

You may remit your payment in the form of a money order or cashier’s check, payable to Chris Daniel, District Clerk by mailing to:
                                                     Chris Daniel, District Clerk
                                                     Attn: Civil / Family Post Trial
                                                     P.O. Box 4651
                                                     Houston, TX 77210-4651


                                                         CHRIS DANIEL
                                                          Harris County, District Clerk


                                                          By: /s/PHYLLIS WASHINGTON
                                                                  PHYLLIS WASHINGTON, Deputy